Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Eric Joseph DePaola, an inmate at Red Onion State Prison in western Virginia, appeals from the district court’s judgment in favor of the Virginia Department of Corrections (the “VDOC”) and the other defendants-appellees in this 42 U.S.C. § 1983 civil rights action. Proceeding pro se, DePaola alleged violations of his Eighth and Fourteenth Amendment rights related to his past and continuing placement in administrative segregation — solitary confinement — where he >has been housed for the last eight years and expects to remain for the balance of his thirty-eight-year sentence. DePaola requested monetary damages and injunctive relief to abolish certain VDOC segregation procedures and to alleviate harsh conditions at Red Onion. Following discovery, the district court dismissed DePaola’s claims against the VDOC as an improper defendant under § 1983. See DePaola v. Va. Dep’t of Corrs., No. 7:14-cv-00692, at 31 n.8, 2016 WL 5415903 (W.D. Va. Sept. 28, 2016), ECF No. 76 (the “Opinion”). Additionally, the court awarded summary judgment to the other defendants on each of DePaola’s claims, including the claims at issue in this appeal: a Fourteenth Amendment procedural due process claim and an Eighth Amendment conditions of confinement claim. Id. at 31. DePaola timely noted this appeal, and we possess jurisdiction pursuant to 28 U.S.C. § 1291. DePaola’s appointed appellate counsel argues that the district court erred in granting summary judgment without allowing DePaola meaningful discovery, and that, in any event, the existing record reflects genuine issues of material fact as to the Fourteenth Amendment due process claim and the Eighth Amendment conditions of confinement claim. After carefully assessing the written submissions of the parties and the oral arguments of counsel, we are satisfied to reject DePaola’s discovery contention and to adopt the thorough analysis of the district court with respect to the constitutional claims being appealed. We therefore affirm the judgment on the reasoning of the district court, as explained in its carefully crafted Opinion. AFFIRMED